Per Ctjriam.
Pauline F. Levison was granted an absolute divorce from F. Robert Levison, who appeals claiming the trial court abused its discretion in the valuation and division of the marital property and in the support and alimony awards. A cross-appeal asserts the court erred in determining title to certain property alleged to be part of the marital assets.
The record contains evidence which adequately supports the trial judge’s valuation of the marital property. His order dividing the property has not been shown to have been so unfair nor does the amount of alimony and child support decreed appear so unreasonable as to amount to an abuse of discretion.
The cross-appeal asserts the court erred in excluding certain assets from the marital property. The evidence of ownership was conflicting and we cannot say the trial court’s determination was clearly erroneous.
Affirmed. Costs to appellee.
T. G. Kavanagh, P. J., and R. B. Burns and Dalton, JJ., concurred.